TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2022



                                      NO. 03-21-00652-CR


                                   Carlos A. Ulloa, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, TRIANA
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.